 472DECISIONS OF NA1IUNAL LABOR RELATIONS BOARDEast Moline, Illinois, plant." (If there is anybasisfor conclud-ing that feeding International Harvester's East Moline employeeshas a significantly greater impact on interstate commercethan feeding Kearney and Trecker's West Allis employees, itisnot apparent to me.) The refusal to assert jurisdiction overthis employer is thus contrary to the Board's jurisdictionalplan and to a line of decisions following it issued as recentlyas a month ago.Even if we were to ignore the jurisdictional plan and prece-dents thereunder, approaching the case on an ad hoc basis (apractice which appears to be growing), I could not agree with mycolleaguesthat the impact of the Employer'soperations oninterstate commerce is so insubstantial that it would noteffectuate the purposes of the Act to assert jurisdiction. Theircryptic conclusion to this effect- -completely unexplicated--appears to me to ignore the realities of industrial life. TheEmployer provides food and cafeteria service, on a 24-hourbasis to 1,700 employees who are engaged in producing goodsvalued in excess of $5,000,000 which are shipped in interstatecommerce. In the production of goods the feeding of employeeswho operate the machines is just as important as the fueling ofthe boilers which run the machines, and it cannot be denied thatthe feeding of the employees conveniently and quickly and with-out their being required to leave the plant is an effective stepinmaintaining production. The fact that Kearney-Trecker pro-vide such cafeteria service is persuasive indication that this istrue. The curtailment of the commissary operations resultingfrom a strike of the Employer's employees would have animpact on the production of goods for interstate commerce inthe Kearney-Trecker plant.Accordingly, as the Employer furnishes in excess of $50,000worth of services which are "necessary to the operations of"Kearney-Trecker, an enterprise which is engaged in the pro-duction of goods destined for interstate commerce of a value farinexcessof$25,000, I would assert jurisdiction over theEmployer on the basis of the Hollow Tree case which has notbeen overruled as the Board's official policy in this area."Harding & Williams, 13-RC-3559, not reported in printedvolumes of Board Decisions.FLINT RIVER MILLS, INC.andUNITEDSTONE AND ALLIEDPRODUCTS WORKERS OF AMERICA, CIO.Case No.10-CA-1580. December 22, 1953DECISION AND ORDEROn September 11, 1953, Trial Examiner Richard N. Ivinsissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommending107 NLRB No. 112. FLINT RIVER MILLS, INC473that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief,', and theGeneral Counsel filed an exception and memorandum. 2The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, the General Counsel's exception andmemorandum, and the entire record in this case, and herebyfindsmerit in the Respondent's exceptions and adopts thefindings,conclusions,and recommendations of the TrialExaminer only to the extent that they are consistent with thefindings and conclusions set forth below.The Trial Examiner found that the Respondent violatedSection 8 (a) (1), (3), and (5) of the Act. We agree with theExaminer that the Respondent independently violated Section 8(a) (1) but reverse his findings of violations of Section 8 (a)(3) and (5) of the Act for the followingreasons.A.The discharge of James A. Miller, Jr.;the alleged 8 (a) (3) violationThe Trial Examiner found that the Respondent dischargedMiller because of his union activities, in violation of Section8 (a) (3) of the Act. The Respondent excepts to this finding,and alleges, among other things, that the record establishesthatMiller'sdischarge was caused by his unsatisfactorywork.Miller denied the Respondent's allegations that hiswork was not satisfactory, and the Trial Examiner creditedhis denials. The TrialExaminer alsocredited all the otherwitnessesfor the General Counsel. Upon the basis of Miller'sadmissions,however, and the testimony of other witnessescredited by the Trial Examiner, we are convinced that thereismerit in the Respondent's exceptions to the Trial Examiner's8 (a) (3) findings.Millerwas discharged about 5 weeks after he began tooperate a grain elevator. Miller admitted that he had causedgrain to be mixed "on several occasions" during this 5-weekperiod. He admitted further that just before his discharge hehadmixed more than 100 sacks, totaling more than 10,000pounds, of wheat and oats which because of size cannot beseparated,as can someother grains if commingled. He alsoadmitted that checking his operation about 3 minutes earlier1The Respondent's request for oral argument is hereby denied as the record, includingtheRespondent's exceptions and brief, in our opinion, adequately presents the issues andthe positions of the parties.2 The General Counsel excepted only to the Trial Examiner's apparently inadvertentfailure to include an affirmative recommendation that the Respondent bargain collectivelyinaccordancewith the Trial Examiner's finding that the Respondent had unlawfully re-fused to bargain. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan he did would have avoided this mishap, which was causedby his forgetting to change the spout.Although this is the incident which the Respondent claimsprecipitatedMiller's discharge, the only reference theretoin the Intermediate Report is in the summary of the testimonyofWeathersby, an employee called as a witness by the Re-spondent.As stated in the report, Weathersby testified that"he remembers James Miller mixing around 100 bags ofgrain at the elevator, but that grain did get improperly mixedattheelevatoron other occasions when Miller was notoperating it."There is no question that grain had been mixed on occasionswhen Miller was not operating the elevator. Miller's pre-decessoron the elevator, Paul Howard, who operated it for 3years,andwhose testimony the Trial Examiner credits,testified that in those 3 years he mixed grain twice, about 12to 15 bags each time. Although Miller claimed that when hewas discharged, the 100-bag incident Was not even mentioned,Howard testified that on the two occasions on which he mixedfar smaller quantities, the Respondent gave him "a mightygood talking to."The Respondent also alleged that Miller's conduct as wellas his work was unsatisfactory. The Trial Examiner creditsMiller's denials that he had ever been reprimanded by theRespondent for coming to work late or for taking too muchtime off to smoke in the restroom. Howard, who had directedMiller's work, testified in this connection that he had had totalk 'toMiller on occasion about neglecting his duties, that hehad criticized him for going to the restroom more often thanthe other men, that he had reprimanded Miller for "hangingout on the platform smoking," that Miller was the only manhe had ever reprimanded for such derelictions, and that hehad reported these incidents to Superintendent Turknet.9Harvey Brooks, who was also credited bythe Trial Examiner,testified that he had noticed Miller "smoking a right smartout there," and that Miller said he had been warned by theRespondent about his excessive smoking. Miller had admittedcoming to work late on 2 occasions. Brooks testified that hehad noticed Miller coming in late about 10 times.The conclusion that Miller was discharged because of poorwork and misconduct rather than for discriminatoryreasonsisbuttressed by the fact that the record does not establishthe Respondent's knowledge of Miller's union activity at thetime of his discharge. His organizing activities were con-ducted off the plant premises. Howard, who worked with3 The Trial Examiner in the Intermediate Report refers to Howard's testimony that he"never heard any complaints about Miller's work," but does not refer to the complaintsHoward himself made. The Trial Examiner also states that Howard testified that "Miller'swork was satisfactory," whereas what Howard said was, "when he was on the job his workwas all right." Finally, the Trial Examiner states that Howard said, "there was not a manon the job who did not go to the restroom and take a break now and then " Howard, however,went on to state that the other men did not do so as often as Miller did FLINT RIVER MILLS,INC.475Miller in obtaining union cards, testified, when asked by theTrialExaminer whether anyone representing managementhad indicated knowledge of his union activity, "No, sir, theydidn't act like--I don't think they did know it." Turknet, whodischargedMiller, claims not only that he did not know ofMiller's union activity, but, on the contrary, that he under-stood Miller to be opposed to the Union. This is borne out bythe fact that Miller testified that he had been careful to con-ceal from Turknet his interest in the Union, by the fact thatTurknet requested that Miller try to change Brooks' prounionviews, and by the fact that Miller told Turknet he would do so.The Trial Examiner made no finding as to Turknet's know-ledge of Miller's union activities, but found such knowledgeby the Respondent on the basis that Smith, the Respondent'sgeneral manager,"admitted that he knew that James Millerwas a member of the Union when he was fired." (Emphasisin original.)Smith's testimony on this matter is as follows:Q.Mr. Smith, at that time did you know that JamesMillerwas either a Union member or interested inthe Union?A. I did.Q.Had you any intimation or information to thateffect?A.Not the first bit.Trial Examiner Ivins: Not when, I didn't get the lastof that answer?The Witness: I said not the first bit of information.Read in context, the first answer would appear to contain astenographic error;inour view the testimony as a wholeconstitutes quite the reverse of an admission of knowledge.Accordingly,we find, upon a review of the entire record,that the General Counsel has failed to establish by a pre-ponderance of the evidence that the Respondent dischargedMiller because of his union activities. We shall thereforedismiss the allegation in the complaint that the Respondenthas thereby violated Section 8 (a) (3) and (1) of the Act.B. The alleged 8 (a) (5) violation; proof of the Union'srepresentative statusThe Trial Examiner found that the Respondent refused tobargain with the Union in violation of Section 8 (a) (5) of theAct. TheRespondent, in its exceptions,alleges, among otherthings, that the evidence does not support the finding that theUnion was the duly designated majority representative.The Trial Examiner's 8 (a) (5) finding is based upon theRespondent's failure to reply to the Union's letter of August 14,1952. One week after the Union sent this letter, it filed a pe-titionwith the Board. An election was thereafter conductedby the Board in a production and maintenance unit which the 47 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties stipulated was appropriate. With 40 employees eligibleto vote, the tally showed 12 votes for and 23 against the Union.Objections were filed by the Union but were later withdrawn,and the Regional Director issued a certificate that the Unionwas not the majority representative of the Respondent'semployees.The Trial Examiner found on the basis of membership cardsthat the Union did represent a majority at the time the Re-spondent failed to reply to the Union's letter. The Interme-diate Report refers to testimony by Heard, Boyd, Whittaker,Breedlove, and Brooks identifying their signatures on unionapplication cards, and to testimony by Miller identifying 12cards, including his own, as having beensigned inhis pre-sence, and, without any further discussion of this question,concludes that "The record establishes that a majority ofsuch employees duly signed union application for member-ship cards. . . ." Actually several cards not referred to bytheTrial Examiner were identified at the hearing by theirsignersor by witnesses to their signing. The General Counselintroduced a total of 24 cards in evidence.All the cards introduced at the hearing are dated July 28,1952, in the same handwriting. Miller testified that most ofthe cards were signed on July 26, but they were dated there-after by Miller's wife. The cards were delivered to Anders,a representative of the Union, with the space designated forthewitness'ssignatureblank. He filled in the blanks on allbut one card with his name although he had not witnessed thesigning of these cards. Several cards were signed by theorganizers for employees who could not read or write, someofwhom were very vague in their testimony as to theirunderstanding of the purpose of these cards.4Furthermore, the Respondent contends that Howard, whowas one of the leading participants in the organizing cam-paign, was a supervisor within the meaning of the Act. Howardtestified that his duties included directing the work of anumber of employees, and that he did not merely transmitbut initiated directions to these men. Miller testified that hehad worked under Howard's direction, and Turknet referredtoHoward as Miller's foreman. None of this testimony wascontroverted.The only allusion to this matter in the Intermediate Reportis the statement that Howard "further testified that the firsthe knew about his being a foreman or supervisor was the daybefore the union election . . ." Howard went on, however, totestify that he guessed he was told this "because I had all4One such individual,Shelley Gardner,whose card is signed"Shellie Gorden" and isnot signed by anyone as witness,testified that he did not know who signed the card for him.The TrialExaminer overruled the Respondent's objection to the admission of this card inevidence, but stated that "I am quite aware of the infirmities that counsel pointed out inhis objection,but for whatever it may be worth it will be received " There is nothing toindicate whether or not this card was counted in the Trial Examiner's determination of theUnion'srepresentative interest. FLINT RIVER MILLS, INC.477thesemen under me out there, which I had had them a goodwhile." Although he testified that he was not told that he hadtheauthority to hire or discharge or change the status ofemployees,when asked whether he was ever told that he"had authority to direct the work of these men," he replied:"Yes, sir. Yes, sir. That was plain to me. I knew I wassupposed to tell them what to do out there."'In view of the active role played by Howard, a supervisor,inobtaining signatures to the cards, and of the doubt castupon the validity of the cards by the irregularities anddiscrepancies discussed above, we find that the cards do not,under all the circumstances, establish that the Union wasthe duly designated majority bargaining representative. Theonly other evidence in the record bearing upon the Union'srepresentative status is the election, which the Union lost.As the General Counsel has failed to prove that the Unionwas designated as the majority representative of the em-ployees in the appropriate unit, we find that the Respondent'sfailure to reply to the Union's letter did not constitute anunlawful refusal to bargain. We shall, accordingly, dismiss theallegation of the complaint that the Respondent has therebyviolated Section 8 (a) (5) and (1) of the Act.6Upon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,FlintRiverMills, Inc., Bainbridge, Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist United Stone and Allied Products Workers ofAmerica, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:5 Although the Trial Examiner lists the card signed by Howard as 1 of the 12 identifiedby Miller. Howard identified his own card. As in the case of Shelley Gardner's card, theTrial Examiner admitted Howard's card into evidence, despite the Respondent's objectionon the ground that Howard was a supervisor, "for whatever it is worth." There is nothingto indicate what worth the Trial Examiner gave it in finding a majority.6In view of the finding that the Union's proof of majority was inadequate, and the conse-quent dismissal of the 8 (a) (5) allegation of the complaint, we find it unnecessary to passupon the other issues raised by the Respondent in regard to this allegation337593 0 - 55 - 32 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its Bainbridge, Georgia, plant, copies of thenotice attached hereto and marked "Appendix A."7 Copies ofsaid notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respond-ent's representative,be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Tenth Region inwriting,within ten (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar asitalleges that the Respondent violated Section 8(a) (3) and(5) of the Act, be, and it hereby is, dismissed.7In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies oftheNational Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOTin any manner interfere with, restrain,or coerce our employees in the exercise of their rightstoself-organization, to form labor organizations, tojoin or assistUnited Stone and Allied Products WorkersofAmerica, CIO, or any otherlabor organization, tobargain collectively through representatives of theirown choosing,and to engage in concerted activities forthe purpose of collectivebargainingor other mutual aidor protection, or to refrain from any or all such activi-ties except to the extent that such right may be affectedby an agreement requiring membership in a labor or-ganization as a condition of employment,as authorizedby Section 8 (a) (3) of the Act.FLINT RIVER MILLS, INC.,Employer.Dated...............By......................................... ..........(Representative)(Title)This notice must remain posted for60 daysfrom the datehereof, and must not be altered,defaced, orcovered by anyother material. FLINT RIVER MILLS, INC.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE479Upon an original charge and a first amended charge filed September 9, 1952, and April 15,1953, respectively, by the United Stone and Allied Product Workers of America, CIO, here-inafter called the Union, the General Counsel of the National Labor Relations Board, i by theRegional Director for the Tenth Region, issued his complaint and notice of hearing datedApril 15, 1953, against the Flint River Mills, Inc., hereinafter called the Respondent. Thecomplaint alleges in substance that the Respondent engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1), (3),and (5) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the original and first amended charge were served upon the Respondent. Copiesof the complaint and notice of hearing were served upon the Respondent and the Union.With respect to the unfair labor practices,the complaint alleges in substance that: (1) Inviolation of Section 8 (a) (1) of the Act, the Respondent (a) through Superintendent LesterTurknet, Executive Vice President J. O. Smith, Treasurer J. W. Hunt, and Foreman ClaytonWalker, from August 18 to August 25, 1952, threatened its employees with discharge, re-duction in working, hours, and other reprisals because of their union membership and activi-ties; (b) Superintendent Lester Turknet, and Treasurer J. W Hunt, on August 18, and 21,1952,respectively, interrogated employees concerning their union membership; (2) inviolation of Section 8 (a) (3) of the Act the Respondent discharged employee James A. Miller,Jr.,on or about August 21, 1952, and thereafter refused to reinstate him because of hismembership in, and activities on behalf of, the Union, and because he engaged in other con-certed activities; (3) in violation of Section 8 (a) (5) of the Act, the Respondent on or aboutAugust 14, 1952, and at all times thereafter, refused the Union's request to bargain collec-tively in respect to rates of pay, wages, hours of employment, and other conditions of em-ployment.The Respondent's answer denies the commission of the unfair labor practices alleged inthe complaint.Pursuant to notice, a hearing was held at Bainbridge, Georgia, on July 14, 15, and 16, 1953,before Richard N. Ivins,the undersigned and duly designated Trial Examiner.All partieswere represented at the hearing where they were afforded full opportunity to be heard, toexamine and cross-examine witnesses,to argue the issues orally upon the record, and tofile briefs and/or proposed findings of fact and conclusions of law. At the conclusion of theGeneral Counsel's proof-in-chief, the Respondent moved the Trial Examiner to dismiss thecomplaint in its entirety,on the ground that the General Counsel had failed to make out aprima facie case in support of the material allegations of the complaint.After hearingextended argument by the parties on this motion,I denied the same.The parties waived oralargument at the conclusion of all the evidence. The Respondent has filed a brief which Ihave considered. Neither the General Counsel nor the Union filed briefs.IssuesPresentedThe pleadings present the following determinative issues for decision by the Trial Ex-aminer:1.Whether the Respondent (a) through Superintendent Lester Turknet, Executive VicePresident J. O. Smith, Treasurer J. W. Hunt, and Foreman Clayton Walker, from August 18to25,1952, threatened its employees with discharge, reduction in working hours, andother reprisals because of their union membership; (b) whether Superintendent Turknet andTreasurer Hunt, on August 18, and 21, 1952, respectively, interrogated employees concerningtheir union membership.2.Whether the Respondent discharged employee James A. Miller, Jr., on or about August21, 1952, and thereafter refused to reinstate him because of his membership in, and activi-ties on behalf of, the Union, and because he engaged in other concerted activities.IThe General Counsel of the National Labor Relations Board and his representative atthehearing are hereinafter referred to as the General Counsel, and the National LaborRelations Board is called the Board. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Whether the Respondent on or about August 13, 1952, and at all times thereafter,refused in good faith the Union's request to bargain collectively in respect to the rates ofpay,wages, hours of employment, and other conditions of employment. Upon the entire recordin the case and from my observation of the witnesses, I make the following:FINDINGSOF FACT'1.BUSINESS OF THE RESPONDENTFlintRiverMills, Inc., is now and has at all times material herein been a Florida cor-poration,with its principal office and place of business at Bainbridge, Decatur County,Georgia,with branch plants at Havana, Florida, and Tallahassee, Florida. It is engagedin the manufacture, sale, and distribution of poultry and livestock feeds. During the 12-monthperiod immediately preceding the issuance of the complaint on April 15, 1953, which periodisrepresentative of all timesmaterial herein, it shipped products valued in excess of$ 600,000 from its Bainbridge, Georgia, plant to customers outside the State of Georgia.Ifind, as the Respondent concedes, that it is engaged in commerce within the meaning ofthe Act. 3II.THE LABOR ORGANIZATION INwLVEDIalso find, as the Respondent concedes, that United Stone and Allied Products Workers ofAmerica, CIO, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESJames A. Miller, Jr., testified that he was employed by the Respondent in November 1951,being employed by J. 0. Smith. He started as a shelleroperatorand worked on that job 8months. About the end of that period Superintendent Turknet contacted him on a Fridayafternoon and asked him to take charge of the plant gram elevator,tellinghim that he wouldmake lots of mistakes and would mix up grain improperly, but not to get excited over a littlething like that, that they had had other men in the plant mix up grain and that it would happenagain.He told Miller that if he took over the elevator job and could not learn it he could havehis old job back. On the following Monday morning Milleragreed totry the grain elevatoroperation under those conditions. Paul Howard had been on this job previously. He furthertestified that on a Saturday, about July 20, 1952, he ran into E. L. Anders,a representativeof the Union, and had a long talk about the Union; that Anders asked him to talk to the menat the plant, and see what they thought about the Union. The following Monday morning he gotasupply of union cards and began talking to the men aboutjoining.He and Paul Howardworked together in securing signatures to the union cards. lWo union meetings were heldand were attended by from 10 to 15 employees.On the morning of Monday August 18 when Miller and the other employees got to work themill door was closed and the night watchman saidthatthe management wanted to talk to theemployees in the mill office. Superintendent Turknet then talked to the employees. Hestarted off by saying that the meetingwas aboutthe Union; that he had worked on jobs withthe Union, and that people did not know what they were doing when they triedto organize aunion.Turknet had a list of names he stated he had secured from the employment office ofmen who wanted jobs with the Company. He stated that there were plenty of people whowould be glad to come there to work.He alsosaid that "the mill did at times have to putinlong hours, but if the union comes in, they could hire more men make everything goslow-not get in many hours." J. 0. Smith. Respondent's vice president and generalmanager,2 This findings of fact is based upon a consideration of the entire record and from myobservation of witnesses. To avoid unnecessarily burdening this report, all evidence ondisputed points is not set forth,but all has been considered,and where necessary resolved.In determining credibility, I have considered, inter alia, demeanor and conduct of witnesses;theirmeans and opportunity for knowledge of the things about which they testified; theirapparent candor or lack thereof;fairness,bias,or prejudices;their interest or lack thereof;and whether they have been contradicted or otherwise impeached.3The Board heretofore decided this question in Case No. 10-RC-2039, on October 27, 1952,and in any event I would feel bound by that decision. FLINT RIVER MILLS, INC.481then addressed the employees.He said that he did not see how the mill could be operatedunder a union.He did not know what the cows,hogs,chickens,and mules would do in theevent of a strike.Smith concluded by reminding the employees that they were then able toborrow money from the Company without paying interest,but that if the Union came into theplant the practice would be discontinued,and that they would have to go to the finance com-panies,and said,"You know what kind of interest they charge."Turknet,at the conclusionof the speeches,said that all the men who wanted to go to work should go out the side doorinto the plant, and those who did not could go out the front door which led to the street.4 Thesame day Miller rode home to lunch with Turknet,and Turknet asked him "what did Ithink about the Union."Miller did not think that was any of Turknet's business,and answeredthat he had not thought much about it.When he started to get out of the car to go to his house,Turknet asked him to see Harvey Brooks, another employee,"and see if I couldn't turnhim if he was for the Union,we didn't need a Union."Three or four days after the lastmeetingMiller was sweeping the floor in the sheller room when SuperintendentTurknetcalled'him out on the porch and said,"James,I hate to tell you,this,but ... we're goingtohave to let you go after tomorrow."Turknet told him there were 2 sacks of corn andoats which had been mixed at the elevator,and that the Company had lost 2 or 3 customersas a result.Miller continued,"Idid ask him was they firing me,He said,'No, we are notfiring you...we are just laying you off....' I said, 'Well,now, Lester,you told me whenItook this job I could get my old job back if I couldn't learn the elevator.He said 'Yeah,that is right.' I said, 'Well,ifyou don't give my old job back to me after I can't learn theelevators and can't satisfy you all, what can you call it but being fired9 " Turknet hesitated,then said,"Yeah,James,that is what it is, it is just being fired."Miller testified furtherthat he had never received any previous complaints about his work. He stated that he sawTurknet the following afternoon,told him that his wife was pregnant and he had a hospitalbill to pay;that he had no other way to make a living and asked Turknet to give.hmi his oldjob back.Turknet told him that he was sorry but that the Company did not need any one onhis old job at the sheller. Turknet then said,"James,if I was you and wanted to belong toaunion . . . I would go and get a job where the union is already organized.It is hard toorganize the union in a place like this."Miller also testified that he had never smoked in the mill;that at times when he wouldget caught up with his work he would go outside or in the restroom and smoke;that he hadbeen late to work on two occasions shortly after he started to work for the Respondent. Helived some distance from the plant.His car had broken down on both occasions,and that haddelayed him reporting for work. He had never been reprimanded for being late to work, andnomention of his being late to work or smoking on the job had been made by Turknet whenhe told him that he was fired. 5The General Counsel'switnesses,James Heard and Robert Lamar Boyd, identified theirsignatures to application for union membership cards,General Counsel's Exhibits Nos. 6 and7, respectively,and Boyd testified that he was present in the company office on the morningofMonday,August 18,1952,when Turknet and Smith talked to the employees,and sub-stantiatedMiller's testimony as to the substances of each of their remarks at that time.Paul Howard testified for the General Counsel. He operated the grain elevator for about3 years before Miller took over the job and made some mistakes and improperly mixed thegrain on oacasions during that period. He was present when Turknet and Smith talked to theemployees on the morning of August 18, and remembers Turknet mentioning that the workinghours might be cut if the Union came in, and that he had a list of people who wanted jobs inthe plant. At the conclusion of the talks Turknet told them that all who wanted to go to workto go out the back door into the plant.Turknet and Smith both subsequently talked to himabout the Union.He further testified that the first he knew about his being a foreman orsupervisor was the day before the union election when Mr. Smith said so; that so far as heknew James Miller'swork was satisfactory, and that he never heard any complaints aboutMiller'swork or anyone say anything about discharging him until after the union activitiesstarted; that he never heard of anyone beside Miller being discharged or disciplined becausetheywent to the restroom,although there was not a man on the job who did not go to therestroom and take a break now and then.4It was establishedby Turknetand other witnessesthathe made this statement.5 Miller also identified applications for union membership signed byLee Alston, T. W.Blanchard,JohnHenry Bryant,Oliver Bush,PaulHoward, JohnHicks, hisown, Vester LeeMiller,Wallace Miller, Russel Moore, Gester Scott, and ElmerWeatherby,as having beensigned in his presence. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel's next witness, Clayton J. Whittaker, identified his signature onGeneral Counsel's Exhibit No. 26,an application for membership in the Union.He testifiedthat he was present when Turknet and Smith talked to the employees in the office on August18,and substantiatedMiller and other witnesses, as to Turknet's concluding statementabout the doors. As he remembered it. Turknet said, "There's a door going out and there'sa door going in. All that wants to go in, let's go to work."Later the same morning Turknettold him that he had two lists of names of men he could hire any day at the plant. He pulledthe lists out of his pocket. "I saw it.," Later Mr. Hunt, the company treasurer, asked him togo for a ride in Hunt's automobile. He stated that after he entered the automobile Hunt"hinted around about the Union"; told Whittaker he did not know what he was getting into,and asked him whether he knew the union members. Whittaker answered that he did not, butthat he had signed a union card. Hunt stated that "I knew the Union didn't care any moreforme than a rank stranger." He also told Whittaker that the hours in the plant would becut down to 25 hours a week and run 2 shifts. Whittaker was a truckdriver for the Respondentand shortly thereafter his work hours were in fact reduced.The General Counsel's next witness, Floyd Breedlove, identified his signature on GeneralCounsel'sExhibitNo. 27, an application for union membership. He testified that he hadbeen working for the Respondent about 10 years, and knew James Miller while Miller wasworking for the Company. He was receiving 75 cents an hour wages. There had been a unionmeeting at Breedlove's home. When some of the other employees' wages were raised to80 cents per hour, and he asked Superintendent Turknet why he had also received a raise,he testified that Turknet said, "Maybe you didn't get a raise because we heard you had aUnion at your house."Itwas stipulated that the Union's petition for a representation election was filed withthe Board on August 21, 1952; that a preelection hearing was held in Bainbridge on September24, 1952; the election was held on November 19, 1952, and the results were votes cast forthe Union 12 out of 40 eligible votes, with 23 against and 1 challenged vote; that the objec-tions filed by the Union were subsequently withdrawn.Harvey L. Brooks, the General Counsel's next witness, identified his signature on an ap-plication for union-membership card identified as General Counsel's Exhibit No. 29. Hetestified in general agreement with the other witnesses as to the contents of the speecheswhich had been made by Turknet and Smith to the employees on Monday August 18. He saidthat they were working 40 to 50 hours a week then and receiving overtime for time over 40hours; that Turknet said he had a list of names in his pocket of people who wanted jobs withthe Company, that he could hire them anytime; that the Company could hire hands to smotherthe union boys out to where they would have such short working hours they would have to quit.He quoted Turknet as saying, "Now, if there is anyone in this bunch that is dissatisfied overthe jobs . . . there is a door right there ... they can go anytime." He also testified thatlater the same day he was out in the yard cutting some weeks, when Turknet came out towhere he was working, and said, "Well, Brooks ... you are thought pretty well of ... Ibelieve if I were you . . . I would come out of that organization before they get too far withit . . . because if it goes too far, if it goes to a strike, then we can hire hands and go righton . . . only about two of you boys will be allowed here." He also testified that Turknet toldhim that in the event of a strike the Company would be "allowed to call the sheriff, patrol-men, or State troops. Brooks also described a conversation with Treasurer Hunt later thesame week. He said that Hunt talked at length about how a union would injure the Company'sbusiness, and told him that "there are three ways to Miami ... you can take the easy roadand smooth road or the rough road." He concluded by saying that he understood Hunt to meanby this statement that "us union people had to go, make it the best way we could."The Respondent's first witness Bennie Henry was employed by the Company in the summerof 1952, and worked near James Miller at the elevator. He remembers Miller having im-properly mixedgrainon two occasions.Elmer Weatherby testified for the Respondent that he had been employed by the Respondentfor 16 or 17 years; that he remembers James Miller mixing around 100 bags of grain at theelevator, but that grain did get improperly mixed at the elevator on other occasions whenMiller wasnot operating it.Superintendent Lester Forest Turknet testified for the Respondent. He has been employedby the Company 9 years, and has held his present position for about a year. He stated thathe received the letter from the Union late Friday afternoon, just before quitting time; thatitwas decided by management to call the employees in and talk directly to them rather thanansweringthe letter; that he, Mr. Smith, Mr. Hunt, and Mr. Woodworth called them into the FLINT RIVER MILLS,INC.483plant office on the following Monday morning, when he and Smith both made talks. He ad-mittedmaking the statement regarding his own experience attributed to him by Miller andotherwitnesses for the General Counsel. He also admitted telling the employees that hehad a long list of men who had come in seeking employment with the Company. He assertedthat at the conclusion of the talks he told the men, "Now we are going to go back to work.Everyone of your jobs is out there and it is open for you and we expect everyone of you togo towork like nothing ever happened ... If anyone of you wants to quit you can walk outthat door there we won't say a word about it, but I hope that you will go out that door thereand go to work. It is work time let's go." He also admitted having a conversation withJames Miller, but stated it occurred the day following the speeches. He claimed that Millerstarted the conversation through asking him what he thought about the Union. He told himhe didn't know, it was something that had "hit me like a ton of bricks." He stated thatMiller said that Brooks seemed to be very much for the Union, and that he said, "Well,James, you can talk to Brooks and show him anyway to where he should turn his self andbe on the management side--I would appreciate it if you would do that." When he put Milleron the elevator job he stated that he told him that he had not been a satisfactory laborer,but that he was being put on the elevator job to see if Miller could do satisfactory workthere.He denied that he had told Miller that if he could not learn the elevator job he wouldbe given his old job back. He said that Miller was just as rotten on the elevator as he hadbeen on his prior job. He admitted that in a subsequent conversation with Miller he hadtold him that "if it was me and I wanted under a union setup I would get me a job in a placethatwas already organized." He denied that he had made the statement which Breedloveattributed to him, to the effect that Breedlove had not received a raise in pay being becausemanagement had heard that Breedlove had had a union meeting at his home. He also deniedthe conversation with Brooks which Brooks had related.J.0. Smith, vice president and generalmanagerof the Respondent, testified that in hisspeech to the employees on August 18, he might have said something about their borrowingmoney from the Company, to the effect that they could no longer borrow from the Companydirectly if the plant was organized but would have to come through the Union to borrow it.He admitted that he knew that James Miller was a member of the Union when he was fired.Concluding FindingsIwas favorably impressed by the testimony of James A. Miller, Jr., and the GeneralCounsel's other witnesses, their appearance, demeanor, and apparent willingness to fullyand frankly answer the questions propounded to them, and I, therefore, accept and credittheir testimony. I was not favorably impressed with the appearance and demeanor of theRespondent'switnesses, and theirapparentreluctance to answer without equivocationfully and frankly the questions which were propounded to them on cross-examination, and I,accordingly, discredit and reject their testimony to the extent that it is in conflict there-with. 6From the above findings of fact, and the entire record in the case. I find that the Respondentviolated Section 8 (a) (1) of the Act, and intimidated, coerced, and interfered with the em-ployees' rights as guaranteed in Section 7 of the Act, through.(a) Superintendent Turknet's threatening employees in his speech of August 18, 1952, thathe could hire all the men he wanted from the list he had in his pocket of men who had appliedfor jobs with the Respondent.(b) Superintendent Turknet's statement to the employees in such speech that if the Unioncame in they could hire more men so the employees would not get so many work hours.(c) Superintendent Turknet's statement to the employees that if anyone was dissatisfiedwith their jobs they could go out the door to the street, but that those who wanted to go towork should go out the door into the plant, thus making thinly veiled threat that the employeeswho were not satisfied with the then status quo in the plant, and wanted the Union, could thenand there leave the plant and the employment of the Respondent.(d) SuperintendentTurknet's inquiry to employee James A. Miller, Jr., as to what hethought about the Union.(e) SuperintendentTurknet's request to employee James A. Miller, Jr., to "see if hecouldn't turn employee Harvey L. Brooks, if he was for the Union."6 "Total rejection of an opposed view cannot of itselfimpugnthe integrity of competence ofa trierof fact." N L R. B. v Pittsburgh Steamship Company, 337 U. S 656. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Vice President and General Superintendent J. O. Smith's statement in his speech totheemployees on August 18, 1952, that if the Union came into the plant, they would nolonger be able to secure interest-free loans from the Company, 7(g) Treasurer J. W. Hunt's inquiry to employee Clayton J. Whittaker whether Whittakerknew the union members.8(h) Treasurer Hunt's statement to Whittaker that the hours of the plant would be cut downto 25 working hours a week.(i) SuperintendentTurknet's statement to employee Floyd Breedlove that "Maybe youdidn't get a raise because we heard you had a Union at your house."Ilikewise conclude and find that the Respondent admittedly knew that employee James A.Miller,Jr.,was actively engaged in the union organization campaign at the time of hisdischarge; that his work had been satisfactorily performed, and that no complaints had beenmade to him regarding his taking time off from his post of duty to smoke, or his being latereporting to work in the mornings,prior to his discharge.I also find and conclude that otheremployees who had operated the grain elevator before Miller took over this job had througherror on occasions improperly mixed grain passing through the elevator without censure ordischarge. The conclusion seems inescapable that Miller would not have been dischargedby the Respondent but for his union activity. I, accordingly, find and conclude, that thiswas the real reason for his discharge,and that the Respondent,therefore,committed aviolation of Section 8 (a) (3) of the Act, in discharging Miller, on or about August 21, 1952.Itake official notice that the Board on October 27, 1952, in Case No. 10-RC-2039, foundand determined that all production and maintenance employees at the Respondent's Bain-bridge,Georgia,plant,including truckdrivers and seasonal employees,but excluding officeclerical employees,salesmen,guards,watchmen,professional employees,and supervisorsas defined in the Act,constituted an appropriate bargaining unit.The record establishesthat a majority of such employees duly signed union application for membership cards, andthereby designated the Union as their authorized bargaining agent. It is further establishedby the record that the Union addressed a registered letter to the Respondent on August 14,1952,whichwas received on the same date, informing the Respondent that it representedamajority of its employees for collective-bargaining purposes,and expressed the hope thatitwould hear from the Respondent"atyour earliest convenience so we can work out asatisfactory agreement."The Respondent admitted that it received but ignored and did notanswer this letter. The Respondent contended at the hearing that it did not know whethertheUnion represented a majority of its employees or not.In the absence of other unfairlaborpractices such a position might be legally tenable. In any event, if the Respondentdid entertain any real doubts or uncertainty that the Union did in fact represent a majorityof the employees in the appropriate bargaining unit,the Respondent could have called uponthe Union to establish its authority to represent a majority of such employees in an agreed-upon appropriate unit,or could have suggested to the Union that it avail itself of the Board'sprocess for a representation election.Instead of doing this the Respondent entered into thecampaign of unfair labor practices which I have discussed above.As the Board stated inInternational Broadcasting Corporation,99 NLRB 130, 133:Whetheror not the Respondent was entitled to question the appropriateness of the unitproposed by the Union on March 23 and seek a resolution of that question by the Board,itclearlywas not privileged to utilize the delay necessarily incident to a Board pro-ceeding to engage in coercive conduct, such as threats of reprisals and interrogationcalculated to deter its nonunionannouncers from joining the Union,and its unionannouncers from remaining members thereof. It was the duty of the Respondent torefrain from disturbing the status quo by coercive conduct pending the resolution ofthe representation question,and permit the Union to have a free opportunity to in-crease and retain its membership by legitimate organizational activity... (Emphasissupplied.)The rule announced in the International Broadcasting case has been followed by the Boardand the courts in many other reported decisions. See D. H. Holmes Company v. N. L. R. B.,179 F 2d 876 (C.A.5); Franks Brothers Company v. N. L. R. B., 321 U. S. 702, 704; StowManufacturingCompany, 103 NLRB 1280.7See WesternCotton Oil Company, 95 NLRB 1433.8SyracuseColorPress,Inc , 103 NLRB 377, andcases therein cited. FLINT RIVER MILLS,INC.485Ifind and conclude that Respondent's violations of Section 8 (a)(1) and (3) of the Act, asset forth above, show in whole context that the actions of the Respondent were in derogationof the Union's right to act as bargaining agent and was a refusal to bargain in violation ofSection 8(a) (5) of the Act.9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section I, above, have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, I willrecommend that the Respondent cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.I have found that beginning on or about August21, 1952, the Respondent discriminated against James A. Miller, Jr., and therefore recom-mend that the Respondent be ordered to offer James A, Miller, Jr., immediate reinstatementto his former or substantially equivalent position without prejudice to his seniority or otherrights and privileges and make him whole for any loss of pay suffered by him as a resultof the discrimination by payment to him ofa sum of money equal to the amount which he wouldnormally have earned as wages, from August 21, 1952, the date of the discrimination, untilsuch time as he is offered reinstatement,less his net earnings during that period.w The backpay shall be computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company, 90 NLRB 289. In addition, I will recommend, in accordance with theWoolworth decision,that Respondent make available to the Board,upon request,payroll andother records to facilitate the checking of the amount due.The Respondent has interfered with,restrained,and coerced its employees in the exerciseof their rights under the Act, and has also committed acts of discrimination with regard tothe tenure of employment of its employees. The latter is a form of unfair labor practice whichhas been held to "go to the heart of the Act." I am convinced that there is a danger of re-petitionby the Respondent of the unfair labor practices directed against its employees.'Therefore,tomake effective the interdependent guarantees of Section 7 of the Act,prevent arecurrence of unfair labor practices, and thereby effectuate the policies of the Act, I willrecommend that Respondent be ordered to cease and desist from infringing in any mannerupon rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, CIO, is a labor organizationwithinthe meaningof Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By discriminating in regard to the tenure of employment of James A. Miller, therebydiscouraging membership in the United Stone and Allied Products Workers of America, CIO,the Respondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.4.By its refusal to bargain with United Stone and Allied Products Workers of America,CIO, aswell as other conduct found above,Respondent has interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed them by Section 7 of the Act,and has thereby engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) ofthe Act.5.Theaforesaid labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]9 Louisville Container Corporation,99 NLRB 81.ioCrossettLumber Company, 8 NLRB 44; Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.